TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00464-CV


In re Ruby V. Ludwig




NO. 03-04-00466-CV


In re Joy Higdon




ORIGINAL PROCEEDINGS FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

	On December 15, 2006, the supreme court held that this Court erred in granting Ruby
V. Ludwig's and Joy Higdon's petitions for writ of mandamus because they had an adequate remedy
by appeal.  See In re Texas Dep't of Family & Protective Servs., No. 04-1043, 2006 Tex. LEXIS
1265, at *11-*12 (Tex. December 15, 2006).  Consequently, we vacate our original order issued on
October 21, 2004, and deny the relators' petitions for writ of mandamus.



  
					Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Puryear;
        Justice Kidd Not Participating

Filed:   December 20, 2006